DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    AMERICAN INTEGRITY INSURANCE COMPANY OF FLORIDA,
                         Appellant,

                                     v.

                        MARJORIE BRANFORD,
                             Appellee.

                              No. 4D19-3950

                           [February 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE16-
003198.

    Bretton C. Albrecht and Caryn L. Bellus of Kubicki Draper, P.A., Miami,
for appellant.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellee.

GERBER, J.

   The defendant appeals from the circuit court’s order denying its motion
for attorney’s fees under section 768.79, Florida Statutes (2019), and
Florida Rule of Civil Procedure 1.442. The defendant argues the circuit
court erred in finding the defendant’s proposal for settlement and release
were ambiguous and thus not enforceable.

   We agree with the defendant’s argument, and therefore reverse the
circuit court’s order denying the defendant’s motion for attorney’s fees. We
remand for the court to enter an order granting the defendant’s motion for
attorney’s fees and setting an evidentiary hearing to determine the amount
of attorney’s fees which the defendant is entitled to recover from the
plaintiff.

                           Procedural History

  This case arose from the plaintiff’s water damage claim under a
homeowner’s policy issued by the defendant. After the defendant denied
coverage, the plaintiff sued the defendant for breach of contract.       The
plaintiff’s complaint sought $58,601.35 in damages.

   The defendant served a proposal for settlement upon the plaintiff. The
proposal’s relevant paragraphs stated:

        This proposal for settlement is made to the Plaintiff,
      MARJORIE BRANFORD.

         ….

          The proposal is made in an attempt to resolve any and all
      claims made by or which may have been made by Plaintiff ...
      against [Defendant] and all damages that would otherwise be
      awarded in a final judgment, including Plaintiff’s taxable costs
      and reasonable attorneys’ fees presently accrued, arising out
      of the insurance claim at issue in Case No. CACE-16-003198,
      presently pending in the Circuit Court of the 17th Judicial
      Circuit in and for Broward County, Florida.

         ....

         If accepted, Plaintiff ... shall execute the Release attached
      hereto ... and shall authorize her counsel to execute the
      Stipulation for Dismissal with prejudice attached ....

(paragraph numbers omitted).

   The release mentioned above was attached to the proposal. The release
stated in pertinent part:

         In consideration of the total sum of [$1,000.00] ... paid by
      and on behalf of [Defendant] and each of its past and present
      parent, subsidiary and affiliated companies, ... (hereinafter
      collectively referred to as the “Releasees”) to MARJORIE
      BRANFORD (hereinafter referred to as “BRANFORD”,
      “Plaintiff” or “Releasor”) on her own behalf, and on behalf of
      her agents, heirs, spouses, successors, assigns, executors,
      administrators, representatives, attorneys, and any other
      person or entity purportedly claiming any rights through her
      (hereinafter collectively referred to with Plaintiff as the
      “Releasor”), Releasor hereby release, remise, acquit, and
      forever discharge Releasees of and from any and all claims,
      actions, causes of action, suits, accounts, debts, demands,

                                     2
      and liabilities of every name and nature, both in law and
      equity, whether known or unknown, asserted or unasserted,
      accrued or unaccrued, from the beginning of time to the date
      of this Release, in connection with, related to, or arising out
      of, the events and insurance claim under Policy No.
      AIH233181 to [Plaintiff], issued by [Defendant], ... bearing
      claim number ACH119310, and which is the subject of the
      lawsuit captioned MARJORIE BRANFORD v. AMERICAN
      INTEGRITY INSURANCE COMPANY OF FLORIDA, Case No.
      CACE-16-003198, in the Circuit Court of the 17th Judicial
      Circuit in and for Broward County, Florida (the “Litigation”),
      including without limitation, any claims or causes of action in
      any way pertaining to the claim for insurance benefits alleged
      by the Plaintiff in the Litigation, including but not limited to
      all claims of property damage arising from a water loss and
      ensuing damages claim on or about August 19, 2014,
      compensatory damages, causes of action, attorneys’ fees,
      interest and costs, liabilities, and judgments (including, but
      not limited to, all claims in equity, under local, federal, or state
      tort, contract, extra-contractual, “bad faith” or statutory law).

   The plaintiff did not accept the defendant’s proposal for settlement. The
defendant ultimately filed a motion for summary judgment. The circuit
court granted the defendant’s summary judgment motion and entered a
final judgment in the defendant’s favor. The plaintiff appealed from the
final judgment and we affirmed without opinion. Branford v. Am. Integrity
Ins. Co. of Fla., 297 So. 3d 551 (Fla. 4th DCA 2020).

   In the interim, the defendant filed its motion to tax costs and attorney’s
fees pursuant to its proposal for settlement.

   The plaintiff filed a response and memorandum of law, arguing the
settlement proposal’s “inclusion of [a] third-party entity as payee” rendered
the proposal “invalid.” Pertinently, the plaintiff’s response alleged:

         The Plaintiff filed a Complaint in this case against the
      Defendant seeking $58,601.35 in damages ….

         ....

        The Defendant’s [proposal for settlement] was in the
      amount of $1,000 inclusive of attorney’s fees and costs.



                                       3
         Pursuant to the first paragraph in the release, the
      $1,000.00 is paid to [the Plaintiff] “on her own behalf, and on
      behalf of her agents, heirs, spouses, successors, assigns ...”

         Pursuant to … the [proposal for settlement], the Defendant
      conditioned acceptance of the [proposal for settlement] on the
      Plaintiff signing a Release that the Defendant attached to its
      [proposal for settlement].

         Prior to serving the [proposal for settlement], the Defendant
      was well aware of an Assignment of Benefits … signed by the
      Plaintiff to [a third party which had performed water
      mitigation at the plaintiff’s home]. ...

         The Plaintiff cannot accept a Proposal for Settlement on
      behalf of [the third party].

(paragraph numbers omitted).

    In her memorandum of law, the plaintiff noted rule 1.442 “requires that
the settlement proposal be sufficiently clear and definite to allow the
offeree to make an informed decision without needing clarification.” (citing
State Farm Mut. Auto. Ins. Co. v. Nichols, 932 So. 2d 1067, 1079 (Fla.
2006)). The plaintiff suggested the defendant’s settlement proposal was too
ambiguous to satisfy rule 1.442:

         The fact that the Defendant attempted to include a third-
      party company’s invoice as part of the settlement offer renders
      the offer invalid. The Plaintiff did not claim as damages in her
      complaint the [third party’s] invoice. ... A [proposal for
      settlement] cannot include a third-party company’s invoice
      that the Plaintiff has no control over and that are not part of
      her claims for damages or costs. ... In the case at bar, ... [the]
      third-party ... has a ... claim for $5,820.41 for services
      rendered, which the Defendant indicated in the [proposal for
      settlement] is required to be named as a payee.

   The circuit court granted the defendant’s motion to tax costs and
ordered an entitlement hearing be set on the defendant’s motion for
attorney’s fees.

   Before the entitlement hearing, the defendant filed its notice of intent
to rely on our decision in Costco Wholesale Corp. v. Llanio-Gonzalez, 213
So. 3d 944 (Fla. 4th DCA 2017) (discussed in further detail below).

                                      4
   At the entitlement hearing, the defendant’s counsel advised the court
“[w]e are not disputing that we were aware of the assignment.” However,
the defendant argued, in pertinent part, “[t]his Proposal for Settlement was
directed towards the allegations in the complaint.”            The following
discussion occurred soon thereafter:

      PLAINTIFF’S COUNSEL: Well, ... the issue is that the Proposal
      for Settlement includes the Assignment of Benefits, and so she
      was not entitled to accept the Proposal For Settlement
      because there is a third –

      COURT:      [Plaintiff’s counsel], where -- specifically what
      language are you referring to with regard to the Assignment of
      Benefits? ...

      PLAINTIFF’S COUNSEL: So in the Release, on the first page
      of the Release ... it says, “To plaintiff Marjorie Branford and
      heirs” and then it says “assigns”.

      COURT: Successor, assigns, executors, et cetera.

      PLAINTIFF’S COUNSEL: Specifically the word “assigns”. …
      [T]here was an assignee in this case, which is distinguishable
      from the case that the defendant brought up and submitted
      …. They failed to carve out an exception here for the
      Assignment of Benefits, the water mitigation company, and
      they were very well aware of that Assignment of Benefits way
      before they filed a Proposal for Settlement. So they could have
      excluded the Assignment of Benefits as part of this release,
      but they chose to include that language.

      COURT: [Defense counsel], any other case law in support of
      your position that the insured could have executed the release
      notwithstanding the assignment?

      DEFENSE COUNSEL: No, Your Honor. Just the [Costco] case
      that we cited ... that is identical in the language that was
      alleged in this complaint, and it is merely just defining the
      plaintiff.

      ….



                                     5
      COURT: Okay. I will deny the [defendant’s motion for
      attorney’s fees] based upon the assignment issued.

  Thereafter, the court entered its written order denying the defendant’s
motion for attorney’s fees.

                               This Appeal

   This appeal followed. The defendant argues the circuit court erred in
finding the defendant’s proposal for settlement and release were
ambiguous and thus not enforceable. More specifically, the defendant
argues its merely including “assigns” in the release did not make the
proposal ambiguous for two reasons: (1) courts have held that release
terms such as “assigns” do not necessarily expand a proposal for
settlement to third parties; and (2) the release, when read as a whole, was
clearly and expressly restricted to the claims which the plaintiff asserted
or could have asserted in this lawsuit.

   The plaintiff responds the defendant was aware of the assignment to
the third party when the defendant served the proposal for settlement, and
thus the plaintiff reasonably interpreted the proposal and accompanying
release to include any claims which the plaintiff had assigned to the third
party.

   Applying de novo review, we agree with the defendant’s arguments. See
Kuhajda v. Borden Dairy Co. of Ala., LLC, 202 So. 3d 391, 393-94 (Fla.
2016) (“The eligibility to receive attorney’s fees and costs pursuant to
section 768.79 and rule 1.442 is reviewed de novo.”) (citation omitted).

   Florida Rules of Civil Procedure 1.442(c)(2)(B) and (C) require that
settlement proposals “state that the proposal resolves all damages that
would otherwise be awarded in a final judgment in the action in which the
proposal is served” and “state with particularity any relevant conditions[.]”
Applying rule 1.442, we have held “[a] proposal for settlement must be
read as a whole and is not ambiguous unless a genuine inconsistency,
uncertainty, or ambiguity in meaning remains after resort to the ordinary
rules of construction.” Sanchez v. Cinque, 238 So. 3d 817, 826 (Fla. 4th
DCA 2018) (citation and internal quotation marks omitted).

   As we emphasized in Costco Wholesale Corp. v. Llanio-Gonzalez, 213
So. 3d 944 (Fla. 4th DCA 2017):

      “[Rule 1.442] does not demand the impossible. It merely
      requires that the settlement proposal be sufficiently clear and

                                     6
      definite to allow the offeree to make an informed decision
      without needing clarification.” State Farm Mut. Auto. Ins. Co.
      v. Nichols, 932 So. 2d 1067, 1079 (Fla. 2006). For that reason,
      courts are discouraged from “nitpicking” settlement proposals
      for ambiguities, unless the asserted ambiguity could
      “reasonably affect the offeree’s decision” on whether to accept
      the settlement proposal. Anderson v. Hilton Hotels Corp., 202
      So. 3d 846, 853 (Fla. 2016) (citation and internal quotation
      marks omitted).

Costco, 213 So. 3d at 947.

    A comparison of Costco with the instant case is instructive. In Costco,
the defendant served a proposal for settlement on the plaintiff, who had
brought an action for injuries from a slip and fall. Id. at 945. The
defendant also served a proposal for settlement on the plaintiff’s husband
for his loss of consortium claim. Id. The proposals’ accompanying releases
provided that each plaintiff would release the defendant and “all related,
associated or affiliated companies” from any and all claims. Id. The
plaintiffs did not accept the defendant’s proposals and the defendant
ultimately prevailed on a motion for summary judgment. Id. at 946. The
defendant then moved for its attorney’s fees. Id. The circuit court denied
the defendant’s motion, finding the releases attached to the settlement
proposals were ambiguous. Id. Specifically, the circuit court found
ambiguity

      because the Proposals for Settlement contain narrow
      language offering to release only the Defendant ... and release
      only claims arising out of the facts and circumstances referred
      to in this lawsuit, while the proposed Releases attached to the
      Proposals for Settlement contain broader language releasing
      individuals or entities in addition to [the defendant] and
      releasing claims or potential claims more than and broader
      than only the claims related to the facts and circumstances in
      this lawsuit.

Id.

  We reversed, agreeing with the defendant that the proposals were
unambiguous and thus were enforceable. Id. at 947. We explained:

         To the extent the court found “the proposed Releases
      attached to the Proposals for Settlement contain broader
      language releasing individuals or entities in addition to [the

                                    7
      defendant],” such a finding is inconsistent with our precedent.
      In Board of Trustees of Florida Atlantic University v. Bowman,
      853 So. 2d 507 (Fla. 4th DCA 2003), the defendant attached
      to the settlement proposal a general release, which defined the
      “First Party” and “Second Party” broadly, as including:

            [S]ingular and plural, heirs, legal representatives,
         agents, employees, attorneys, and assigns of individuals
         and the subsidiaries, affiliates, parent corporations,
         and each of their respective present and former officers,
         agents, employees including, but not limited to,
         shareholders, directors, attorneys, insurers, sureties,
         successors and assigns of corporations, agencies, or
         political bodies, wherever the context so admits or
         requires.

      Id. at 508. We found the broad language in the general
      release, “even though expansive, is typical of other general
      releases and is clear and unambiguous.”             Id. at 509.
      Similarly, in Alamo Financing, L.P. v. Mazoff, 112 So. 3d 626
      (Fla. 4th DCA 2013), we found a release provision including
      the defendant’s “parent corporations, subsidiaries, officers,
      directors, and employees” was “unambiguous standard
      release language that did not render the proposal invalid.” Id.
      at 631. Here, although the releases’ description of the
      “Second Parties” is more expansive than the descriptions in
      Bowman or Alamo, the effect is the same. The “Second
      Parties” definition is “typical of other general releases and is
      clear and unambiguous.” Bowman, 853 So. 2d at 509.

Costco, 213 So. 3d at 946-47; see also Jessla Constr. Corp. v. Miami-Dade
Cnty. Sch. Bd., 48 So. 3d 127, 131 (Fla. 3d DCA 2010) (“[I]n reviewing the
[defendant’s] Proposal and the General Release, it is clear that the Proposal
was directed solely at [the plaintiff] and that the [defendant] was not
requiring the participation of nonparties. The complained-of language in
the General Release, which defines [the plaintiff] as including ‘past,
present and future affiliates’ etc., is not too broad and is typical of the
language contained in many general releases.”) (citation and other internal
quotation marks omitted).

   Similarly, here, the defendant’s proposal for settlement and
accompanying general release were sufficiently clear and definite to allow
the plaintiff to make an informed decision on whether to accept the
proposal. The proposal’s only reasonable interpretation was that the

                                     8
defendant was offering $1,000 to the plaintiff to settle her case, and the
accompanying release would prevent the plaintiff from further seeking
damages from the defendant relating to the water loss.

   The plaintiff “nitpicked” the defendant’s proposal and accompanying
release where the asserted ambiguity could not have reasonably affected
her decision on whether to accept the proposal. Specifically, the word
“assigns” in the line of the standard release defining the plaintiff or
“releasor” as including “assigns” and the like, does not create an ambiguity
due to the plaintiff’s preexisting assignment of benefits to the third party.
The only reasonable interpretation of the proposal and release – read
together as a whole – is expressly limited to resolving the claims which the
plaintiff asserted or could have asserted in the underlying lawsuit.

   While the plaintiff argued she “[could not] accept a Proposal for
Settlement on behalf of [the third party],” the proposal’s plain language did
not concern the third party. Rather, the proposal for settlement was
directed towards the complaint in the “lawsuit captioned MARJORIE
BRANFORD v. AMERICAN INTEGRITY INSURANCE COMPANY OF
FLORIDA, Case No. CACE-16-003198, in the Circuit Court of the 17th
Judicial Circuit in and for Broward County, Florida.”

   Furthermore, after making the assignment of benefits to the third party,
nothing remained for the plaintiff to release or accept on the third party’s
behalf. See Sidiq v. Tower Hill Select Ins. Co., 276 So. 3d 822, 825 (Fla.
4th DCA 2019) (“An assignment has been defined as a transfer or setting
over of property, or of some right or interest therein, from one person to
another. Once transferred, the assignor no longer has a right to enforce
the interest because the assignee has obtained all rights to the thing
assigned.”) (citations, brackets, and internal quotation marks omitted).

                                Conclusion

    In sum, when read as a whole, the defendant’s proposal and
accompanying release contained no ambiguity that could “reasonably
affect the [plaintiff] offeree’s decision” on whether to accept the settlement
proposal. Costco, 213 So. 3d at 947. Based on the foregoing, we reverse
the circuit court’s order denying the defendant’s motion for attorney’s fees.
We remand for the court to enter an order granting the defendant’s motion
for attorney’s fees and setting an evidentiary hearing to determine the
amount of attorney’s fees which the defendant is entitled to recover from
the plaintiff. See id.

   Reversed and remanded with instructions.

                                      9
FORST and KUNTZ, JJ., concur.

                          *      *        *

  Not final until disposition of timely filed motion for rehearing.




                                 10